COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


MICHAEL SUGGS
                                                                MEMORANDUM OPINION *
v.     Record No. 0797-08-4                                         PER CURIAM
                                                                   AUGUST 5, 2008
SOUTHLAND CONCRETE CORPORATION AND
 AMERICAN HOME ASSURANCE COMPANY/
 AIG DOMESTIC CLAIMS, INC.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (W. David Falcon, Jr.; Chasen Boscolo, on brief), for appellant.

                 (Jimese Pendergraft Sherrill; Alex M. Mayfield; Jordan Coyne &
                 Savits, L.L.P., on brief), for appellees.


       Michael Suggs appeals a decision of the Workers’ Compensation Commission finding

that his claim was barred by his willful misconduct pursuant to Code § 65.2-306, specifically its

finding that Southland Concrete Corporation and its insurer proved claimant’s intoxication was a

proximate cause of his injuries. We have reviewed the record and the commission’s opinion and

find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Suggs v. Southland Concrete Corp., VWC File No.

232-53-50 (Feb. 29, 2008). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.